Wallace, J.
The claim of complainant’s patent, alleged to be infringed by defendant, is for “a metallic roofing or covering, made of a series of corrugated shingles.” The metal shingles are secured to the roof by nails, as are ordinary wooden shingles, one shingle overlapping another, so as to cover the nail holes in the lower shingles.
There is no patentable novelty in the subject-matter of the claim. Metallic roofing laid in small sheets, the edges of which were lapped over each other by various devices, was old. Corrugated metal roofing was old. Corrugated metallic roofing laid in sheets, a section of one sheet overlapping part of another sheet, is described in the patent granted to Charles C. Scarf, June 10, 1869; and the gist of his invention was in employing a felt lining for the corrugated metal plates, in order to make the joints or seams tight.
This being the prior state of the art, it was open to the patentee to improve the mode of fastening the sheets or plates of corrugated metal. If he had employed new devices, or old ones that were not obviously applicable, but were useful, his improvement might have been invention. What he did, however, was merely to adopt for the fastening and laying of his metallic shingles the means which had always been employed for laying and fastening wooden shingles. Such an application of old instrumentalities to a new but cognate use, did not involve original thought or inventive skill.
The bill is dismissed.